DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 3/30/2022 and 8/10/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "conducting terminal" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examination of the claim and Specification indicates that this is likely a misrepresentation of the “conducting terminal” recited  in line 6 of the claim and the claim is being examined under this interpretation.

Regarding claims 2-7, as depending from, and therefore encompassing all of the features and limitations of, claim 1, these claims are rejected for similar reasons.

Claim 8 recites the limitation "conducting terminal" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examination of the claim and Specification indicates that this is likely a misrepresentation of the “conducting terminal” recited  in line 4 of the claim and the claim is being examined under this interpretation.

Regarding claims 9-11, as depending from, and therefore encompassing all of the features and limitations of, claim 8, these claims are rejected for similar reasons.


Claim Objections

Claim 8 is objected to because of the following informalities: there is a lack of antecedent basis for the following elements: “the first surface of the circuit board” on line 4 of the claim; “the input terminal” and “the output terminal” on line 10 of the claim.  The claim is not rendered unclear by the lack of antecedent basis as the examiner is able to determine the intended meaning of the element recitations, however, appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US Patent 5,991,164).

Regarding claim 1, Saito discloses an electronic device, comprising: 
a casing (Fig. 5 element 1) having a receiving space (as shown in Fig. 5); 
a circuit board (Fig. 5 element 2) disposing in the receiving space and having a first surface and a second surface (as shown in Fig. 5), wherein an input terminal (Fig. 5 element 2e) and an output terminal (Fig. 5 element 2j) are disposed on the second surface (as shown in Fig. 5); and 
a grounding assembly comprising a conducting terminal (Fig. 5 element 3), a first grounding element (Fig. 5 element 8) and a second grounding element (Fig. 5 element 9), the conducting terminal disposed on the first surface of the circuit board (as shown in Fig. 5), and the first grounding element disposed adjacent to the conducting terminal (as shown in Fig. 5); 
wherein the first grounding element penetrates the circuit board and electrically couples with the conducting terminal and the casing (as shown in Fig. 5 and discussed in Column 7 lines 14 to 31), the second grounding element correspondingly penetrates the circuit board and the conducting element (as shown in Fig. 5), so that a first portion (Fig. 5 element 9a) of the second grounding element electrically couples with the input terminal and the output terminal of the circuit board (as shown in Fig. 5 wherein 9a is electrically coupled to the input and output terminals), and a second portion (Fig. 5 element 9b) of the second grounding element electrically couples with the conducting terminal (as shown in Fig. 5 and discussed in Column 7 lines 14-21).

Regarding claim 2, Saito discloses the device as set forth in claim 1 above and further wherein the casing has a bottom plate (Fig. 5 element 5), and the bottom plate has a first through hole (as shown in Fig. 5 at element 6), wherein the second grounding element penetrates the first through hole to lock with the circuit board (as shown in Fig. 5 and discussed in Column 5 lines 63-67).

Regarding claim 3, Saito discloses the device as set forth in claim 2 above and further comprising a valve (Fig. 5 element 6), wherein the valve seals the first through hole of the bottom plate (as discussed in Column 5 lines 52-62).

Regarding claim 4, Saito discloses the device as set forth in claim 1 above and further wherein the conducting terminal comprises a second through hole (Fig. 1 element 3a and equivalent in Fig. 5) for the second portion of the second grounding element to penetrate within (as shown in Fig. 5).

Regarding claim 6, Saito discloses the device as set forth in claim 1 above and further wherein the first grounding element comprises a third portion (Fig. 5 element 8a), and the third portion electrically couples with the conducting terminal through a trace of the first surface of the circuit board (as shown in Fig. 5).

Regarding claim 7, Saito discloses the device as set forth in claim 1 above and further comprising a fixing element (Fig. 5 element 6), wherein the fixing element is disposed under the second surface of the circuit board (as shown in Fig. 5), when the first grounding element penetrates the circuit board, a fourth portion (Fig. 5 element 9a) of first grounding element correspondingly is locked with the fixing element (as discussed in Column 5 lines 58-62 wherein element 4 is equivalent to element 9 in Fig. 5).

Regarding claim 8, Saito discloses a grounding assembly utilized in an electronic device, the electronic device comprising a casing and a circuit board, the grounding assembly comprising: 
a conducting terminal (Fig. 5 element 3) disposed on the first surface of the circuit board (as shown in Fig. 5); 
a first grounding element (Fig. 5 element 9) disposed adjacent to the conducting terminal (as shown in Fig. 5) and penetrating the circuit board (as shown in Fig. 5), and electrically coupling with the conducting terminal and the casing (as discussed in Column 7 lines 14-30); and a second grounding element (Fig. 5 element 8) correspondingly penetrating the circuit board and the conducting element (as shown in Fig. 8), wherein a first portion (Fig. 5 element 8a) of the second grounding element electrically couples with the input terminal (Fig. 5 element 2e) and the output terminal (Fig. 5 element 2j) of the circuit board (wherein element 8a is electrically connected to element 2e through element 9 as discussed in Column 7 lines 14-30), and a second portion (Fig. 5 portion of element 8 located at element 2d) of the second grounding element electrically couples with the conducting terminal (as discussed in Column 7 lines18-22).

Regarding claim 9, Saito discloses the device as set forth in claim 8 above and further wherein the conducting terminal comprises a second through hole (Fig. 1 element 3a and equivalent in Fig. 5) for the second portion of the second grounding element to penetrate within (as shown in Fig. 5).

Regarding claim 11, Saito discloses the device as set forth in claim 8 above and further wherein the first grounding element comprises a third portion (Fig. 5 element 8a), and the third portion electrically couples with the conducting terminal through a trace of the first surface of the circuit board (as shown in Fig. 5).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Patent 5,991,164) as applied to claims 1 as 8 above and further in view of Klein et al. (US 6,186,800 B1).

Regarding claim 5, Saito discloses the device as set forth in claim 1 above and further wherein the conducting terminal is a rectangle hollow structure (as shown in Fig. 5 and discussed in Column 5 lines 9-10).
Saito does not expressly disclose the conducting terminal comprising a plurality of legs, the plurality of legs penetrate the circuit board, so as to fix the conducting terminal on the first surface of the circuit board.
Klein teaches a conducting terminal (Fig. 3 elements 9a and 10a) comprising a plurality of legs (Fig. 3 elements 14a), the plurality of legs penetrate the circuit board (as shown in Fig. 3), so as to fix the conducting terminal on the first surface of the circuit board (as shown in Fig. 3 and discussed in Column 5 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a conducting terminal having a plurality of legs as taught by Klein in the device of Saito, implemented as discussed in Klein Column 5 lines 38-62, in order to provide added security and conductivity to the connection between the conducting terminal and the circuit board, as suggested by Klein in Column 5 lines 60-62.

Regarding claim 10, Saito discloses the device as set forth in claim 8 above and further wherein the conducting terminal is a rectangle hollow structure (as shown in Fig. 5 and discussed in Column 5 lines 9-10).
Saito does not expressly disclose the conducting terminal comprising a plurality of legs, the plurality of legs penetrate the circuit board, so as to fix the conducting terminal on the first surface of the circuit board.
Klein teaches a conducting terminal (Fig. 3 elements 9a and 10a) comprising a plurality of legs (Fig. 3 elements 14a), the plurality of legs penetrate the circuit board (as shown in Fig. 3), so as to fix the conducting terminal on the first surface of the circuit board (as shown in Fig. 3 and discussed in Column 5 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a conducting terminal having a plurality of legs as taught by Klein in the device of Saito, implemented as discussed in Klein Column 5 lines 38-62, in order to provide added security and conductivity to the connection between the conducting terminal and the circuit board, as suggested by Klein in Column 5 lines 60-62.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841